DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 7/14/21.
	Claims 1, 9-10, and 17 have been amended.
	Claims 2, 11, and 18 have been cancelled.
	Claims 1, 3-10, 12-17, and 19-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3-10, 12-17, and 19-20 are directed to the abstract idea of algorithmically identifying and generating an ordered list of recommended items based on the value of reference items, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a mathematical concept and a method of organizing human activity (marketing and business relations).
Independent claims 1, 10, and 17 describe a system, method, and computer readable medium comprising:  obtaining item data; determining subsets of the plurality 
Next, the aforementioned claims recite additional technical elements including a “computing device” for executing the method, a “computer readable medium” for storing executable instructions, a “database” for storing item data, and a “processor” for executing the executable instructions. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  
The aforementioned claims also recite additional functional elements that are associated with the judicial exception, including: storing item recommendation data in a database, and transmitting the data to another computing device.  Dependent claim 9 further discloses an additional functional element of receiving a request and transmitting the item recommendation data to another computing device.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).      
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a computer connected to a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation. 
Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101. 
Claims 3-8, 12-16, and 19-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding mathematically determining the plurality of values, generating probabilities for subsets of items, types of algorithms used, and repeating the stochastic process until each item has been added to the ordered list a maximum number of times.  Thus, the dependent claims merely provide additional non-
Therefore, claims 1, 3-10, 12-17, and 19-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Withdrawal of Prior Art
	In the previous office action, Examiner noted that claims 2-4, 11-12, and 18-19 were novel.  Specifically, the prior art failed to disclose a method for determining subsets of the plurality of items, wherein determining the plurality of values based on at least one attribute of the plurality of items comprises generating a probability for each subset of the plurality of items based on a price for each item of each subset of the plurality of items, wherein each subset of the plurality of items comprises two items, and wherein generating the probability for each subset of the plurality of items comprises generating a transition matrix identifying one probability for each subset of the plurality of items. The formula wherein the probability for each subset is generated on wherein each probability for each subset is generated based on p.sub.a=price(a)/.SIGMA..sub.k=0.sup.nprice(k), where n is determined to be equal to a number of items in each subset.
	In response, Applicant integrated claims 2, 11, and 18 into the independent claims.  As such, the independent claims are now deemed to contain novel material, thus warranting a withdrawal of the previous rejections under 35 USC 102 and 103.



Response to Arguments
Applicant’s arguments are rendered moot in view of the withdrawal of prior art and the updated rejection under 35 USC 101 in response to the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681